 
 
I 
112th CONGRESS
2d Session
H. R. 6635 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2012 
Mr. Walden (for himself, Mr. Amodei, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to submit a report to Congress on the future availability of TRICARE Prime throughout the United States and to ensure that certain TRICARE beneficiaries retain access to a primary care provider, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the TRICARE Protection Act. 
2.Future availability of TRICARE Prime throughout the United States 
(a)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy of the Department of Defense on the future availability of TRICARE Prime under the TRICARE program for eligible beneficiaries in all TRICARE regions throughout the United States. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description, by region, of the difference in availability of TRICARE Prime for eligible beneficiaries (other than eligible beneficiaries on active duty in the Armed Forces) under newly awarded TRICARE managed care contracts, including, in particular, an identification of the regions or areas in which TRICARE Prime will no longer be available for such beneficiaries under such contracts. 
(B)In accordance with paragraph (3), a plan to ensure that an affected eligible beneficiary identified under subsection (b) retains access to a primary care provider that meets the TRICARE access standards. 
(C)An estimate of the increased costs to be incurred by an affected eligible beneficiary for health care under the TRICARE program. 
(D)An estimate of the savings to be achieved by the Department as a result of the contracts described in subparagraph (A). 
(E)A description of the plans of the Department to continue to assess the impact on access to health care for affected eligible beneficiaries, including the plan to carry out subsection (b). 
(3)Development of planIn developing the plan described in paragraph (2)(B), the Secretary shall include the following actions under such plan: 
(A)The establishment of a navigator service to assist an affected eligible beneficiary identified under subsection (b) in locating a primary care provider. 
(B)Allowing an affected eligible beneficiary to enroll in TRICARE Prime Remote if the Secretary determines that the beneficiary would not otherwise have access to a primary care provider that meets the TRICARE access standards, regardless of whether such eligible beneficiary would otherwise be eligible for such program. 
(C)Any other action the Secretary considers appropriate. 
(b)Identification of beneficiaries without access to a primary care providerThe Secretary shall identify the affected eligible beneficiaries whom the Secretary determines, because of the contracts described in subsection (a)(2)(A), will not retain access to a primary care provider that meets the TRICARE access standards.  
(c)Implementation of plan 
(1)Initial implementationBeginning on the date that is 60 days after the date on which the Secretary submits the report under paragraph (1) of subsection (a), the Secretary shall implement the plan described in paragraph (2)(B) of such subsection. 
(2)DurationThe Secretary shall carry out the implementation of the plan under paragraph (1) until the earlier of the following dates: 
(A)Any date after the date that is one year after the date on which the Secretary begins to carry out such implementation if the Secretary determines that each affected eligible beneficiary identified under subsection (b) will have access to a primary care provider under a contract described in subsection (a)(2)(A) that meets the TRICARE access standards. 
(B)The date that is two years after the date on which the Secretary begins to carry out such implementation. 
(d)Monitoring of accessSection 711 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 190; 10 U.S.C. 1073 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by adding at the end the following new subparagraph: 
 
(D)The access available for affected eligible beneficiaries to a primary care provider that meets the TRICARE access standards.; and 
(B)in paragraph (3), by adding at the end the following new subparagraph: 
 
(D)In the case of the surveys required by subparagraph (D) of that paragraph, in each region or area in which TRICARE Prime will no longer be available for eligible beneficiaries under newly awarded TRICARE managed care contracts in each of fiscal years 2013 through 2015.; 
(2)in paragraph (2) of subsection (b), by adding at the end the following new subparagraph: 
 
(I)An assessment of the access available for affected eligible beneficiaries to a primary care provider that meets the TRICARE access standards.; and 
(3)in subsection (e), by adding at the end the following new paragraphs: 
 
(8)The term affected eligible beneficiary means an eligible beneficiary under the TRICARE Program (other than eligible beneficiaries on active duty in the Armed Forces) who, as of the date of the enactment of this paragraph— 
(A)is enrolled in TRICARE Prime; and 
(B)resides in a region of the United States in which TRICARE Prime enrollment will no longer be available for such beneficiary under a contract described in subsection (a)(3)(D) that does not allow for such enrollment because of the location in which such beneficiary resides. 
(9)The term TRICARE access standards means the standards developed under the TRICARE Program to ensure that beneficiaries do not experience excessive wait times or travel times to access health care. .  
(e)DefinitionsIn this section: 
(1)The term affected eligible beneficiary means an eligible beneficiary under the TRICARE Program (other than eligible beneficiaries on active duty in the Armed Forces) who, as of the date of the enactment of this Act— 
(A)is enrolled in TRICARE Prime; and 
(B)resides in a region of the United States in which TRICARE Prime enrollment will no longer be available for such beneficiary under a contract described in subsection (a)(2)(A) that does not allow for such enrollment because of the location in which such beneficiary resides. 
(2)The term TRICARE access standards means the standards developed under the TRICARE Program to ensure that beneficiaries do not experience excessive wait times or travel times to access health care. 
(3)The term TRICARE Prime means the managed care option of the TRICARE program.  
 
